After this cause was submitted on rehearing, counsel for plaintiff filed with us a motion to remand the matter for the purpose of permitting plaintiff to introduce testimony in rebuttal of the evidence given by the defendant's witnesses. We find that the motion is untimely because it cannot be said that plaintiff was taken by surprise by the evidence adduced on behalf of the defendant. Counsel does not show that he requested a continuance from the trial judge and were we to grant this unusual request, it would serve as a precedent to stifle and hinder the orderly processes of justice. Litigation must come to an end.
A careful reconsideration of the merits of this case convinces us that our former decree is correct and that it should be reinstated.
For the reasons assigned, our original opinion and decree herein are reinstated as the final judgment of this Court.
Original decree reinstated.